 

Monaker Group, Inc. 8-K [mkgi-8k_073117.htm]

 

Exhibit 10.2

 

Board Representation Agreement

 

This agreement (the “Agreement”) is made as of July 31, 2017, by Monaker Group,
Inc., a Nevada corporation (the “Company”), and Pacific Grove Capital LP (the
“Investor”).

 

WHEREAS, pursuant to and subject to the terms and conditions of that certain
Common Stock and Warrant Purchase Agreement by and between the Company and the
Investor (and certain other investors) dated the date hereof (as amended,
modified or supplemented, the “Purchase Agreement”), the Company has agreed to
issue and sell to the Investor, and the Investor has agreed to purchase from the
Company, certain shares of common stock and warrants to purchase shares of
common stock of the Company described therein (the “Securities”); and

 

WHEREAS, as an inducement to the Investor to enter into the Purchase Agreement
and purchase the Securities, the Company desires to provide the Investor with
certain representation rights regarding the Company’s board of directors (the
“Board”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.   Board Representative Rights.

 

(a)        Subject to the terms and conditions of this Agreement and provided
that the Investor together with its Affiliates Beneficially Own 4.99% or greater
of the Outstanding Equity, the Investor shall have the right (but not the
obligation) to designate one person to be nominated for election to the Board (a
“Nominee”) by giving written notice to the Chairman of the Board or the
Secretary of the Company. The Nominee shall be selected by the Investor in
reasonable consultation with (but without the need for the approval of) the
Company’s Nominating and Corporate Governance Committee of its Board of
Directors (the “Nominating Committee”).

 

(b)       Provided the Investor exercises its right under Section 1(a), the
Company shall: (i) within 15 Business Days increase the size of the Board from
seven to eight members; (ii) appoint such Nominee as a member of the Board; and
(iii) at all times during the Designation Period, include, and shall use its
best efforts to cause the Board, whether acting through the Nominating and
Corporate Governance Committee of the Board or otherwise, to include the Nominee
in the slate of nominees recommended to the stockholders for election as a
director at any annual or special meeting of the stockholders held during the
Designation Period (or, if permitted, by any action by written consent of the
stockholders taken during the Designation Period) at or by which directors of
the Company are to be elected.

 

(c)        If a Board vacancy occurs during the Designation Period solely
because of the death, disability, disqualification, resignation, or removal of
the Nominee, the Investor shall be entitled to designate such person’s successor
in accordance with Section 2(b). 

 

(d)        If during the Designation Period the Nominee is not nominated or
elected to the Board because of such Nominee’s death, disability,
disqualification, withdrawal as a nominee or such Nominee is for any other
reason unavailable or unable to serve on the Board, the Investor may promptly
designate another Nominee in accordance with the applicable provisions of
Section 1 and the director position for which such Nominee was nominated shall
not be filled pending such designation. 

  

(e)        A Nominee is entitled to the same compensation paid and expense
reimbursement payable to other non-employee Directors

 



 

 



  

2.     Company Obligations.

 

(a)       Notwithstanding anything herein to the contrary, the Company is not
obligated to appoint any Nominee to serve on the Board or cause to be nominated
for election to the Board or recommend to the stockholders the election of any
Nominee: (i) who fails to submit to the Company on a timely basis such
questionnaires as the Company may reasonably require of its directors generally
and such other information as the Company may reasonably request in connection
with the preparation of its filings under the Securities Laws; or (ii) if the
Board or the Nominating Committee (if any) determines in good faith, after
consultation with outside legal counsel, that (A) such action would constitute a
breach of its fiduciary duties or applicable law or violate the Company’s
Articles of Incorporation or By-Laws; or (B) such Nominee would not be qualified
under any applicable law, rule or regulation to serve as a Director of the
Company; provided, however, that upon the occurrence of either (i) or (ii)
above, the Company shall promptly notify the Investor of the occurrence of such
event and permit the Investor to provide an alternate Nominee sufficiently in
advance of any Board action, the meetings of the stockholders called or written
action of stockholders with respect to such election of nominees and the Company
shall use commercially reasonable efforts to perform its obligations under
Section 1 with respect to such alternate Nominee (provided that if the Company
provides at least 45 days advance notice of the occurrence of any such event
such alternative nominee must be designated by the Investor not less than 30
days in advance of any Board action, notice of meeting of the stockholders or
written action of stockholders with respect to such election of nominees), and
in no event shall the Company be obligated to postpone, reschedule, or delay any
scheduled meeting of the stockholders with respect to such election of Nominees.

 

(b)       If at any time during Designation Period a Board vacancy occurs solely
because of the death, disability, disqualification, resignation or removal of
the Nominee, then the Board, or any committee thereof, shall not fill such
vacancy until the earliest to occur of: (i) the Investor’s designation of a
successor Nominee (which successor Nominee shall be designated in accordance
with Section 1(a) and subject to the terms of Section 2(a)) and the Board’s
appointment of such successor Nominee to fill the vacancy; (ii) the Investor’s
failure to designate a successor Nominee within 75 Business Days after receiving
notification of the vacancy from the Company; or (iii) the Investor’s
specifically waiving in writing its rights under this Section 3(b). For the
purposes of clarity, the Company shall have the right to fill any Board vacancy
which may occur due to any reason other than the death, disability,
disqualification, resignation, or removal of the Nominee in accordance with the
terms of the Company’s By-Laws and Certificate of Incorporation. 

 

3.    Notices. Notices are to be delivered in writing, in the case of the
Company, to 2690 Weston Road, Suite #200, Weston, FL 33331, Attention: Chairman,
and in the case of the Investor, to 580 California St., Suite 1925, San
Francisco, CA 94104, Attention: Jamie Mendola, or to such other address as may
be given by each party from time to time under this Section. Notices shall be
deemed properly given upon personal delivery, the day following deposit by
overnight carrier, or three days after deposit in the U.S. mail.

 

4.    Miscellaneous Provisions. This Agreement constitutes the entire agreement
and understanding of the parties, and supersedes any and all previous agreements
and understandings, whether oral or written, between the parties regarding the
matters set out in this Agreement. No provision of this Agreement may be
amended, modified or waived, except in a writing signed by the parties hereto.
This Agreement may not be assigned by the Investor. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision, and if any restriction in
this Agreement is found by a court to be unreasonable or unenforceable, then
such court may amend or modify the restriction so it can be enforced to the
fullest extent permitted by law. The section headings in this Agreement have
been inserted as a matter of convenience of reference and are not a part of this
Agreement. This Agreement may be executed by electronic signature in any number
of counterparts, each of which together shall constitute one and the same
instrument. Any waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed to be a waiver of any other breach
of such provision or of any breach of any other provision of this Agreement. The
failure of a party to insist on strict adherence to any term of this Agreement
on one or more occasions shall not be construed as a waiver or deprive such
party of the right to thereafter insist on strict adherence to that term or any
other term of this Agreement.

 



2 

 



 

5.     Remedies. The Company, on the one hand, and the Investor, on the other
hand, each acknowledge and agree that monetary damages would not be a sufficient
remedy for any breach (or threatened breach) of this Agreement by it and that,
in the event of any breach or threatened breach hereof, (a) the non-breaching
party shall have the right to immediate injunctive and other equitable relief,
without proof of actual damages; (b) the breaching party will not plead in
defense thereto that there would be an adequate remedy at law; and (c) the
breaching party agrees to waive any applicable right or requirement that a bond
be posted by the non-breaching party. Such remedies will not be the exclusive
remedies for a breach of this Agreement, but will be in addition to all other
remedies that may be available to the non-breaching party at law or in equity.
In the event that either party institutes any legal suit, action or proceeding
against the other party arising out of or relating to this Agreement, the
prevailing party in the suit, action or proceeding shall be entitled to receive,
in addition to all other damages to which it may be entitled, the costs incurred
by such party in conducting the suit, action or proceeding, including reasonable
attorneys’ fees and expenses and court costs.

 

6.     Applicable Law. This Agreement, and any and all claims, controversies and
causes of action arising out of or relating to this Agreement, whether sounding
in contract, tort or statute, shall be governed by the laws of New York,
including its statutes of limitations, without giving effect to any
conflict-of-laws rule that would result in the application of the laws of a
different jurisdiction.

 

7.     Termination.

 

(a)        This Agreement shall become effective upon the closing of the
transactions contemplated by the Purchase Agreement (the “Effective Date”).

 

(b)        The rights of the Investor under Section 1 of this Agreement
terminate automatically upon the latter to occur of (i) the Investor together
with its Affiliates ceasing to Beneficially Own at least 4.99% of the
Outstanding Equity, whether as a result of dilution, Transfer or otherwise, and
(ii) the Investor together with its Affiliates ceasing to Beneficially Own at
least 75% of the Securities purchased under the Purchase Agreement (the “Nominee
Termination Event”). Within three Business Days after the occurrence of the
Nominee Termination Event (i) that results from a Transfer of Common Stock by
the Investor, the Investor shall notify the Company of such event and (ii) that
results from any other event or occurrence, the Company shall notify the
Investor of such event (in each case, a “Nominee Termination Notice”).

 

(c)        Notwithstanding anything to the contrary contained herein, upon the
occurrence of a General Termination Event, this Agreement shall be automatically
terminated and of no further force and effect, and no party hereto shall have
any surviving obligations, rights, or duties hereunder after such termination.
Within three Business Days after the occurrence of a General Termination Event
(i) that results from a Transfer of Common Stock by the Investor, the Investor
shall notify the Company of such event and (ii) that results from any other
event or occurrence, the Company shall notify the Investor of such event (in
each case, a “General Termination Notice”).

 



3 

 



 

8.     Definitions.

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.

 

“Agreement” has the meaning set forth in the preamble.

 

“Articles of Incorporation” means the Company’s Articles of Incorporation, as in
effect on the date hereof, as the same may be amended from time to time.

 

“Beneficially Own” has the meaning ascribed to it in Rule 13d-3 and 13d-5 (or
successor rules then in effect) promulgated under Exchange Act.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day that is not a Saturday, Sunday, legal holiday or
other day on which commercial banks in New York, New York are authorized or
required by applicable law to close.

 

“By-Laws” means the Company’s By-Laws, as in effect on the date hereof, as the
same may be amended from time to time.

 

“Common Stock” means the common stock, par value $0.00001 per share, of the
Company.

 

“Company” has the meaning set forth in the preamble.

 

“Designation Period” means the period commencing on the Effective Date and
expiring on a Nominee Termination Event.

 

“Director” means a duly elected member of the Board.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“General Termination Event” means the latter to occur of (i) the Investor
together with its Affiliates ceasing to Beneficially Own at least 4.99% of the
Outstanding Equity, whether as a result of dilution, Transfer or otherwise, and
(ii) the Investor together with its Affiliates ceasing to Beneficially Own at
least 75% of the Securities purchased under the Purchase Agreement.

 

“Nominee” has the meaning set forth in Section 1(a).

 

“Nominee Termination Event” has the meaning set forth in Section 7.

 

“Nominee Termination Notice” has the meaning set forth in Section 7.

 

“Outstanding Equity” means, at any time, the issued and outstanding Common Stock
of the Company (assuming exercise of all common stock purchase warrants then
held by the Investor).

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 



4 

 



 

“Securities Laws” means the Securities Act and the Exchange Act, and the rules
promulgated thereunder.

 

“Transfer” means any sale, transfer, assignment or other disposition of (whether
with or without consideration and whether voluntary or involuntary or by
operation of law) of Common Stock.

  

[signature page follows]

 

5 

 



 

 Signed:                 MONAKER GROUP, INC.   PACIFIC GROVE CAPITAL LP        
  By: /s/ Bill Kerby   By: /s/ Jamie Mendola Name:   Bill Kerby   Name:  
Managing Partner Title:   CEO   Title:   Jamie Mendola

 



6 



